Citation Nr: 0514711	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  99-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1976, from February 1979 to January 1983 and from October 
1986 to March 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Buffalo, New 
York, and St. Petersburg, Florida, which denied the benefits 
sought.

In July 2001, the veteran testified before the undersigned 
Veterans Law Judge sitting in Washington, DC.

The Board remanded this case in November 2001 for further 
development, and it has returned for appellate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Cervical spine strain is more likely than not associated 
with the veteran's service.

2.  Left shoulder strain is more likely than not associated 
with the veteran's service.





CONCLUSIONS OF LAW

1.  Cervical spine strain was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Left shoulder strain was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004). This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the issue of 
entitlement to service connection for a cervical spine 
disorder and left shoulder disorder. This is so because the 
Board is taking action favorable to the veteran with respect 
to the claims of service connection for a cervical spine 
disorder and a left shoulder disorder, and a decision at this 
point poses no risk of prejudice to her. See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).





II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). 
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Throughout the current appeal, the veteran has contended that 
she injured her cervical spine and left shoulder during 
service, and those injuries continue to bother her. In this 
regard, the Board notes that pertinent medical records 
reflect that the veteran has been diagnosed with a cervical 
strain and left shoulder strain.  The Board remanded these 
issues in November 2001 specifically for a medical opinion 
regarding whether the veteran's current cervical spine and 
left shoulder disorders were related to an incident or injury 
during service.

In a subsequent February 2003 addendum to a December 2002 
examination report, the VA examiner opined that the veteran's 
cervical spine strain and left shoulder strain were as likely 
as not due to the injuries documented during service in July 
1988.  The x-ray studies were negative for arthritis of the 
cervical spine and left shoulder.  The VA examiner noted in 
the addendum that the claims files were available for review.  
The examiner discussed the service medical records, which 
documented treatment for the neck and left shoulder.  The 
examiner also discussed the post-service history of injuries 
due to a fall in the mid-1990s.  Nevertheless, based on a 
review of the claims file and an examination of the veteran, 
the examiner concluded that the cervical spine strain and 
left shoulder strain were due to service.  This evidence is 
probative and weighs in favor of the veteran's claims for 
service connection.  

The Board has considered the evidence of record that is 
unfavorable to the veteran's claims, but finds that it lacks 
probative weight in comparison with the VA examiner's 
specific medical findings in the February 2003 addendum.  The 
Board finds that the foregoing evidence favors the veteran's 
claim and there is no competent evidence of record 
contravening these findings. The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record. See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In fact, there is no medical opinion that rebuts the 
VA examiner's findings in the February 2003 addendum.  

The Board concludes, therefore, that competent evidence of 
record reflects the existence of a cervical spine strain and 
left shoulder strain that are associated with the injuries 
documented during active duty. As such, the Board finds that 
service connection for a cervical spine strain and left 
shoulder strain is warranted. See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for a cervical spine strain is granted.

Service connection for a left shoulder strain is granted.


REMAND

The veteran seeks service connection for PTSD, primarily on 
the basis of some form of personal assault in service.  The 
alleged in-service stressors include: being raped some time 
in and around 1980-81.  During the course of this appeal, VA 
amended the regulation concerning the establishment of 
service connection for PTSD with regard to claims based on 
personal assault in service, effective March 7, 2002.  See 67 
Fed. Reg. 10,330 (March 7, 2002) (codified at 38 C.F.R. § 
3.304(f)(3) (2004)).  The amended regulation states, in 
pertinent part, as follows: 

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing her or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred. 

38 C.F.R. § 3.304(f)(3) (2004) (emphasis added).  The Board 
finds that the RO has not complied with the provisions of the 
above-quoted regulation and that the Board may not consider 
this appeal on the merits until it has.  Although the RO 
issued a notice letter in June 2004, it has not provided the 
veteran with a copy of the amended regulation in a 
supplemental statement of the case.  A remand is required so 
that the RO may address this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate each claim on 
appeal and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on her behalf.  

?	The RO must also advise the veteran 
that evidence from sources other 
than the veteran's service records 
may corroborate the veteran's 
account of the stressor incident 
based on an allegation of personal 
assault.  The notice to the veteran 
must include the examples of such 
evidence from other sources provided 
by 38 C.F.R. § 3.304(f)(3) (2004).  
The RO should ask the veteran to 
provide or identify such sources of 
evidence that may corroborate her 
accounts of in-service stressors.  

?	The RO must allow the veteran the 
appropriate period of time in which 
to respond to these notices.  If the 
veteran provides additional evidence 
or information necessary to obtain 
evidence, the RO should proceed 
accordingly.  

2.  After completing any additional 
necessary development, in light of any 
additional evidence, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case that considers all 
evidence received since the December 2004 
supplemental statement of the case.  The 
supplemental statement of the case must 
include a copy of 38 C.F.R. § 
3.304(f)(3).  The RO should allow the 
appropriate period of time for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


